Name: Commission Regulation (EC) NoÃ 1378/2006 of 19 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 20.9.2006 EN Official Journal of the European Union L 256/1 COMMISSION REGULATION (EC) No 1378/2006 of 19 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 September 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 19 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 76,1 096 39,6 999 57,9 0707 00 05 052 96,6 999 96,6 0709 90 70 052 95,7 999 95,7 0805 50 10 388 63,1 524 46,9 528 53,3 999 54,4 0806 10 10 052 77,0 220 32,1 400 151,9 624 145,3 999 101,6 0808 10 80 388 89,4 400 92,1 508 80,3 512 94,4 528 74,1 720 82,6 800 159,5 804 92,0 999 95,6 0808 20 50 052 118,0 388 85,9 999 102,0 0809 30 10, 0809 30 90 052 122,5 999 122,5 0809 40 05 052 115,5 066 74,0 098 29,3 624 134,6 999 88,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.